PER CURIAM.
The court, having fully considered the affidavit of prejudice filed by the plaintiff in error on March 10, 1914, and the brief in support-thereof, is of the opinion that the statute under which the affidavit is filed, namely, section 21 of the Judicial Code of March 3, 1911, is so framed that evidently it does not apply to an appellate tribunal. Consequently the affidavit must be dismissed.
Ordered that the affidavit filed by the plaintiff in error on March 10, 1914, entitled “An Affidavit of Prejudice under the Statute of March 3, 1911,” is dismissed, and the case will stand for trial in the order heretofore assigned to it.